DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, 9, 11-15 are objected to because of the following reasons:
With respect to claim 1, lines 9-10, the term “the redox-chased bead” is inconsistent with previous recitation of “redox-chased suspension bead”.
With respect to claims 8 and 9, lines 2-3, the term “the aqueous composition” is inconsistent with previous recitation of “paint or stain aqueous composition”.
With respect to claims 11 and 12, the term “the redox-chased, suspension bead” is inconsistent with previous recitation of “redox-chased suspension bead”.
With respect to claim 13, line 7, the term “the aqueous composition” is inconsistent with previous recitation of “paint or stain aqueous composition”.
With respect to claim 13, line 7, the term “the redox-chased bead” is inconsistent with previous recitation of “redox-chased, suspension bead”.
With respect to claim 13, lines 9 and 14, the term “the paint or stain composition” is inconsistent with previous recitation “paint or stain aqueous composition”.
With respect to claims 14 and 15, lines 1-2, the term “the paint or stain composition” is inconsistent with previous recitation “paint or stain aqueous composition”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112


(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
With respect to claims 1-9, 13, the term “about” is indefinite.  The specification does not describe to what degree “about” is applied to the properties.
With respect to claims 1, 8, 9, 13, the term “the total polymer weight” does not have antecedent basis.  It is not clear if the polymers include polymers other than film forming latex resin and redox-chase suspension beads and if so what those polymers are.
With respect to claims 13, 14, and 15, the term “substantially” is a term of degree and it is unclear what this term encompasses.
With respect to claims 10-12 and 16-18, they are rejected for failing to cure the deficiencies of the claims from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bohling (US 2019/0177554).
With respect to claims 1-7 and 13-15, Bohling discloses a pigmented matte coating composition comprising an aqueous dispersion of phosphorus acid functionalized polymer particles (i.e., film forming latex resin), polymeric organic microspheres (i.e., polymeric bead), and TiO2 particles (i.e., optional opacifying pigment) (abstract).  Bohling discloses that the polymeric organic microspheres have particle size of 1-20 μm (paragraph 0009) and are not film-forming at ambient temperature (paragraph 0013).  The polymeric organic microspheres are prepared with a redox chase where residual monomers are chased with a mixture of t-BHP and IAA (i.e., redox-cased suspension bead) (paragraph 0083)
Bohling fails to disclose the amount of residual (i.e., unreacted) monomer in the polymeric organic microspheres.
Even so, it would have been obvious to one of ordinary skill in the art to reduce the unreacted monomer to within the claimed ranges of 1000 ppm or less, 350 ppm or less, or 2000 ppm or less given that Bohling discloses reducing unreacted monomer.
With respect to claims 8 and 9, Bohling discloses that the organic microspheres are present in an amount of 4-30 wt % based on the weight of the composition (paragraph 0008).
With respect to claim 10 and 16, the coating composition provides a matte finish, and the polymeric organic microspheres of Bohling serve to provide the matte finish and therefore reads on claimed matting agent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763